Citation Nr: 1548831	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  13-01 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.

2.  Entitlement to service connection for carpal tunnel syndrome.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel

INTRODUCTION

The Veteran had a verified period of active duty from June 1990 to August 1992.  His DD-214 also indicates that he had 18 years, 6 months, and 22 days of total prior active service.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Board notes that the Veteran's claims for service connection for diabetes mellitus and carpal tunnel syndrome were previously considered and denied in a June 1997 Board decision.  As such, the RO has adjudicated the issue as whether new and material evidence has been submitted to reopen the claims.  However, applicable regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (defining new and material evidence). 38 C.F.R. § 3.156(c).  Therefore, new and material evidence is not needed to reopen a previously denied claim when relevant service treatment records and/or any other relevant service department records are received after a prior final denial.  Rather, the claim is simply reviewed on a de novo basis. 

In this case, the RO received a partial set of service treatment records in January 1994.  The RO also requested the Veteran's service treatment records from the National Personnel Records Center (NPRC) in January 1994, but received a negative response at that time.  In September 1994, the RO contacted NPRC again; however, no records were available.  In an October 1994 rating decision, the RO indicated that it reviewed partial service treatment records submitted by the Veteran including the retirement examination.  In the January 1995 rating decision, the RO indicated that it reviewed copies of laboratory reports from March 1981 through March 1994.  There was also no indication in the June 1997 Board decision that the Veteran's complete service treatment records were available and considered at the time.  

Following the June 1997 Board decision, additional, relevant service treatment records were obtained.  Therefore, 38 C.F.R. § 3.156(c) applies, the Board decision is not final, and the claims will be reconsidered on the merits.
 
The Board also notes that the Veteran requested a Board hearing in his January 2013 substantive appeal.  However, in an October 2015 written statement, the Veteran withdrew his request.  Accordingly, the Veteran's hearing request is deemed withdrawn. See 38 C.F.R. § 20.704(e) (2015). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, the Veteran appears to have additional active service that has not been verified.  Moreover, he has alleged that he was exposed to herbicides in service.  Therefore, the Board finds that the Veteran's complete service personnel records should be secured on remand.

Moreover, additional evidence, including VA treatment records and service treatment records, were obtained since the December 2012 statement of the case (SOC). The RO has not readjudicated the claims, nor has the Veteran or his representative submitted a waiver of the RO's initial consideration of the evidence.   

In addition, the Board notes that the Veteran has not been afforded a VA examination in connection with his claims for service connection.  The service treatment records show that he had elevated glucose levels, as well as complaints of wrist pain and numbness, in 1982.  He has also been diagnosed as having diabetes mellitus and carpal tunnel syndrome during the appeal period.  Therefore, the Board finds that a VA examination and medical opinion are needed to determine the nature and etiology of these disorders.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should attempt to secure the Veteran's complete service personnel records and associate them with the claims file.

The AOJ should also verify the Veteran's 18 years, 6 months, and 22 days of total active service prior to June 1990.

The AOJ should further determine if the Veteran served in the Republic of Vietnam or was otherwise exposed to herbicides.

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for diabetes mellitus and carpal tunnel syndrome.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

Any outstanding, relevant VA medical records should also be obtained and associated with the claims file.

3.  The Veteran should be afforded a VA examination to determine the nature and etiology of any diabetes mellitus that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran currently has diabetes mellitus that manifested in service or within one year thereafter or that is otherwise causally or etiologically related to his military service, including elevated glucose readings therein and post-service. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

5.  The Veteran should be afforded a VA examination to determine the nature and etiology of any carpal tunnel syndrome that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

It should be noted that a 1982 service treatment note noted wrist pain and numbness, and the Veteran later underwent carpal tunnel release operations in 1993, approximately one year after his discharge from service. 

The examiner should state whether it is at least as likely as not that the bilateral carpal tunnel syndrome manifested in service or is otherwise causally or etiologically related to the Veteran's military service, including symptomatology therein. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

6.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs. 

7.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




